Citation Nr: 1750068	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to March 1961.  This case has been advanced on the Board's docket.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In July 2016, the Veteran and his wife testified before the undersigned at a videoconference hearing; a copy of the transcript is associated with the record.  In September 2016 the Board denied the Veteran's claim for service connection for tinnitus and remanded the claim for service connection for bilateral hearing loss.  By July 2017 rating decision, the RO granted service connection for right ear hearing loss with a 0 percent rating effective March 9, 2011.  As this was a full grant of the benefit sought that issue is no longer before the Board.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, left ear hearing loss is the result of in-service exposure to acoustic trauma.


CONCLUSION OF LAW

Service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, (to include sensorineural hearing loss), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for tinnitus).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that he has hearing loss due to significant noise exposure during service.  His DD Form 214 lists his military occupational specialty as "FN-PM-5100" (related civilian occupation was not documented).  At the July 2016 hearing, the Veteran stated he had duty in the carpentry shop (where there were electric tools and equipment that made loud noises) and as a fireman aboard the USS Grand Canyon (a destroyer tender).  He also served on a gun crew.  He stated he first noticed hearing loss in service when guns (5-inch turrets) went off while he walked on deck.  The Board previously found that in-service noise was conceded.  See September 2016 Board decision/remand.  

In January 2011 the Veteran underwent an audiological evaluation by a private audiologist.  At that time, the Veteran reported decreased hearing bilaterally.  Audiogram revealed right mild to moderate sensorineural hearing loss and left mild sensorineural hearing loss; speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  The audiologist opined that the Veteran's hearing loss "is more than likely" due to his military experience.  In November 2011 the Veteran was provided a VA audiological examination; according to those test results, he did not meet the criteria for hearing loss per VA regulations.  See 38 C.F.R. § 3.385.  In September 2016 the Board remanded the Veteran's service connection claim for bilateral hearing loss to schedule him for a VA audiology examination to determine whether he has bilateral hearing loss related to his military service.  

Audiological examination pursuant to the September 2016 Board remand was conducted in November 2016.  Examination revealed the Veteran had a current diagnosis of bilateral hearing loss in accordance with VA regulations.  See November 2016 VA Examination.  The examiner found that the Veteran's right ear hearing loss was as a result of his military service, and the left ear was not linked to his service.  With respect to left ear hearing loss the examiner opined that hearing loss of the left ear is less likely as not due to or the result of military service.  The Board observes that since the facts surrounding the Veteran's right ear hearing loss claim are undistinguishable from those surrounding the Veteran's left ear hearing loss claim (in that both ears now have hearing loss for VA purposes based on like facts) the Board finds that service connection for left ear hearing loss is warranted.  

Accordingly, considering the credible evidence provided by the Veteran, the conceded noise exposure in service, a current diagnosis of bilateral hearing loss for VA purposes, the private opinion linking the Veteran's bilateral hearing loss to service, and the VA examiner linking right ear hearing loss to the Veteran's undistinguishable facts and circumstances as the left ear, the evidence is at least in equipoise that the Veteran's left ear hearing loss is related to service.  As such, the Board finds that service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear hearing loss is granted.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


